Citation Nr: 0014548	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-15 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from July 10, 1956 to March 
1, 1957.  

The veteran filed his original claim for service connection 
for diabetes mellitus in January 1975.  By a rating action in 
May 1975, the Department of Veterans Affairs (VA) Regional 
Office (RO), Louisville, Kentucky, denied the claim and 
notified the veteran of the decision that month.  The veteran 
did not appeal.  In November 1997, the veteran requested that 
his claim be reopened.  By rating action in May 1998, the RO 
found that new and material evidence adequate to reopen the 
claim had not been submitted.  The veteran appealed and 
testified at a Board hearing at the RO in November 1998.  


FINDINGS OF FACT

1.  In May 1975, the RO denied entitlement to service 
connection for diabetes mellitus, and the veteran did not 
appeal that determination.  

2.  Evidence received since the May 1975 decision by the RO, 
when considered alone or in conjunction with all of the 
evidence of record, is not new and probative of the issue at 
hand, and thus is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The May 1975 decision by the RO denying service connection 
for diabetes mellitus has become final and the evidence 
received since that decision is not new and material; 
therefore, the veteran's claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board notes that the veteran's service medical records 
appear incomplete.  Many service records were destroyed by 
fire in 1973 at the National Personnel Records Center (NPRC).  
If any of the veteran's records were stored at the records 
repository at the time of the fire, they may have been 
destroyed.  Consequently, the Board accords the greatest 
weight to the evidence prepared during or more closely 
proximate to service.  Cf. Biggins v. Derwinski, 1 Vet. App. 
474, 476.  

The evidence available to the RO at the time of the May 1975 
rating action consisted of the following:

Unit daily reports reflecting that the veteran was 
hospitalized during service from January 10 to February 7, 
1957.  The precise nature of the sickness or injury was not 
noted, however.  

The veteran's official service separation document, DD Form 
214, reflected that the reason for the veteran's separation, 
after 7 months and 22 days service, was for physical 
disability which existed prior to service.  The precise 
nature of the disability was not listed.  

In February 1971, Gerald H. McCord, M.D., reported that the 
veteran had a past history of mild diabetes while in the 
Army.  He had been asymptomatic for several years, but 
recently had symptoms due to diabetes mellitus.  His symptoms 
were that he was tired and had questionable angina pectoris.  
The blood sugar level was 250 in January 1971.  The diagnosis 
was maturity onset diabetes mellitus.  

In April 1975, the veteran submitted a statement from Dr. 
McCord in which he reported that the veteran was first seen 
in 1962.  He reported a history of mild diabetes since 1952 
and his glucose tolerance curve confirmed maturity onset 
diabetes mellitus.  

Based upon this evidence, in April 1975 the RO denied service 
connection; finding that the veteran's diabetes had existed 
for 4 years prior to service and had not been incurred or 
aggravated by his active duty.  

The evidence submitted subsequent to the May 1975 decision by 
the RO includes treatment records from Saint Thomas Hospital 
and W. Barton Campbell, M.D., reflecting primarily 
cardiovascular care provided the veteran from 1995 to 1997.  
During hospitalization at Saint Thomas in December 1995, the 
impressions included insulin dependent diabetes mellitus.  In 
February 1997, Dr. Campbell reported that the veteran's 
diabetes seemed to be reasonably well controlled 

In September 1998, Dr. McCord reported that he did not have 
any records on the veteran.  Review of a letter brought in by 
the veteran reflected that the physician had sent in records 
and said that the veteran had diabetes since 1952.  He also 
noted that he did not begin his practice in Hopkinsville, 
Kentucky until 1961.  

In November 1998, the veteran testified before the Board that 
he entered service in July 1956 and initially learned he had 
diabetes in November 1956.  He did not have any indication of 
having diabetes prior to service, but was hospitalized and 
treated for the diabetes by diet during service.  The veteran 
further testified that he was discharged in March 1957 
because of the diabetes; that he first saw Dr. McCord in 
1962; and that he has been treated for diabetes ever since.  
During the hearing the veteran that he was unaware of what 
the phrase EPTS meant on his separation document.  When he 
learned that it meant existed prior to service, he filed an 
application for correction of his military record.  He 
insisted that the phrase was false and should be stricken 
from his record.  

At the hearing the veteran and his representative requested 
that the claim remain open at the RO for thirty days to 
permit the accumulation of additional evidence.  The request 
was granted.  

In December 1998, a February 1971 clinical record from Dr. 
McCord was received reflecting a diagnosis of maturity onset 
diabetes mellitus.  Also, in a November 1998 statement, Dr. 
McCord reported that he first saw the veteran in 1962, and 
that he was not certain when the veteran was first diagnosed 
with diabetes.  A copy of Dr. McCord's April 1975 statement 
was also received with the crossed out sentence: "History of 
mild diabetes since 1952."  


Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  

In May 1975, the RO denied the veteran's claim for service 
connection for diabetes mellitus.  That decision became final 
when it was not appealed within a year.  38 U.S.C.A. § 7105.  
In order to reopen a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  

In this case, the newly submitted medical records from the 
veteran's private physicians confirm that the veteran has a 
diagnosis of diabetes mellitus and that he has received 
treatment for this.  All of these documents are "new" in the 
sense that they did not exist when the RO made its May 1975 
decision.  However, the medical evidence is not material for 
the purposes of 38 U.S.C.A. § 5108 because it is cumulative 
of evidence previously considered by the RO.  The clinical 
reports confirm the fact that the veteran has diabetes 
mellitus, that he receives treatment, and that he has 
provided the history that the origin of the diabetes mellitus 
was during active service.  The primary objective evidence 
remains the notation on the official separation document that 
the condition which resulted in the veteran's discharge 
existed prior to service, and Dr. McCord's April 1975 
statement that the veteran had a history of mild diabetes 
since 1952.  The fact that Dr. McCord reported in 1998 that 
he did not begin practice in Hopkinsville until 1961 is not 
significant.  The clear implication is that the veteran 
furnished Dr. McCord with the history of diabetes mellitus 
from 1952.  His current theory that it was simply a 
handwriting error by Dr. McCord is simply not credible.  The 
2 is clear and distinct; it is not possible to construe it as 
a misshapen 7.  Furthermore, he submitted the statement to 
the VA in 1975 and clearly considered it to be an accurate 
account at that time.  The Board views the contemporaneous 
document in April 1975 as being the most credible regarding 
the onset of diabetes mellitus, especially since it is 
confirmed by the service department finding.  The most recent 
statement from Dr. McCord, dated in November 1998, that he is 
not certain when the veteran first had the diagnosis of 
diabetes is also consistent with this analysis.  

In comparing the evidence available at the time of the prior 
decision with that subsequently presented, the pertinent 
factual situation regarding the claim for service connection 
remains essentially the same.  The objective evidence 
reflects that diabetes mellitus preexisted service.  There is 
no objective evidence that there was aggravation, a permanent 
increase in severity, of the preexisting disability during 
the veteran's period of active duty.  

The prior disallowance by the RO in May 1975 was based on the 
fact that the objective evidence pointed to the veteran 
having diabetes mellitus prior to service which was not 
aggravated therein.  Although the veteran categorically 
denies this, no objective evidence has been presented since 
1975 which would change the outcome.  Accordingly, it is the 
judgment of the Board that evidence received since the 1975 
decision by the RO is not new and material to reopen the 
claim.  

The new medical records submitted are not material to 
reopening the claim because none of the cited evidence alters 
in any substantial way the factual predicate for the decision 
by the RO in May 1975.  The new evidence submitted is not 
material in that none of the evidence offers a new competent 
opinion supported by objective evidence addressing whether 
the veteran has diabetes mellitus of service origin or 
aggravation.  None of the new evidence shows the incurrence 
or increase in severity of diabetes mellitus coincident with 
active service.  

The medical records or opinions recently submitted which are 
duplicative of those previously considered by adjudicators, 
even that including a crossed out sentence, are not new, and 
hence, they cannot be so significant that they must be 
considered in order to fairly decide this case.  Similarly, 
medical evidence reflecting that the veteran currently has 
the claimed disorders or that treatment is required does not 
suffice as those facts were previously in evidence.  
Likewise, the reports from Dr. McCord merely restate what was 
offered in evidence dated much earlier, opinions which were 
previously rejected by the RO regarding the veteran's claim 
for service connection for diabetes mellitus.  As such, Dr. 
McCord's statements subsequent to 1975 are cumulative, and 
not new.  

The overwhelming weight of probative evidence, both that 
available in 1975 and that currently of record, reflects that 
diabetes mellitus preexisted service and was not aggravated 
therein.  While the veteran has recently advanced arguments 
to the contrary, he has not submitted any evidence which 
would support his arguments.  The conclusion with regard to 
aggravation is based on the fact that no objective evidence 
of worsening of the condition during service has been 
submitted.  Under these circumstances, service connection for 
diabetes mellitus is not warranted.  

Thus, in comparing the evidence now of record with that 
available to the RO in 1975, the Board must conclude that the 
evidence, although new, is not material in that it does not 
change the basic facts of the case.  That is, his diabetes 
mellitus was not incurred in or aggravated by active service.  

To the extent that the statements from the veteran could be 
construed as new evidence, they are immaterial because they 
do not constitute competent evidence upon which to suggest 
that the appellant's military service caused or aggravated 
diabetes mellitus.  The reason for this is that lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  While the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  

Therefore, the Board concludes that the necessary competent 
evidence of a nexus for incurrence or aggravation purposes 
between the diabetes mellitus and the veteran's period of 
active military service has not been provided.  Hence, the 
evidence submitted since the last final decision is not new 
and material.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim. See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.  His testimony to the effect that he had applied 
for a correction of his military record would be in this 
category.  If the correction board were to revise his 
separation, it would constitute the basis for a reopened 
claim.  38 C.F.R. § 3.400(g).  

The benefit of the doubt doctrine does not apply in this case 
because the appellant has not fulfilled his threshold burden 
of submitting new and material 
evidence to reopen his finally disallowed claim.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for diabetes 
mellitus, the appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

